DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on October 20, 2022 is acknowledged. Claims 1-14 and 16-18 remain pending. Applicant amended independent claims 1 and 10. 
Response to Arguments
Despite the amendment to independent claims 1 and 10, the claims remain anticipated by the disclosure of Lind. That said, Applicant's argument with respect to the patentability of the claims has been fully considered but it is not persuasive. 
Applicant argues that the claims are patentable over the disclosure of Lind because Lind does not disclose a retention clip having a single curved tail. According to Applicant, the claims are patentable because the retention clip taught by Lind comprises multiple tails whereas the claims recite a retention clip having a single tail. The argument is not persuasive because, contrary to Applicant’s remarks, the claim language does not preclude a retention clip comprising more than one tail.
Specifically, the limitation “a single curved tail” is modified by the limitations “comprising” (claim 1) and “having” (claim 10). The limitation “comprising” is unequivocally an open limitation. As for the limitation “having”, it can be an open limitation or a closed limitation, depending on how it is used in the specification. In this case, because Applicant’s specification uses the term “having” to modify “a receptacle” (e.g. see abstract), and Figure 3 illustrates a rack comprising multiple receptacles, the limitation “having” is also being treated as an open limitation. Consequently, the limitations “the retention clip comprising…a single curved tail” and “the retention clip having…a single curved tail” in claims 1 and 10 do not preclude a retention clip comprising more than one tail. 
For the foregoing reason, the claims remain rejected based on the disclosure of Lind. 
If Applicant intends to amend the claims to be commensurate with Applicant’s remarks, the limitation “a single curved tail” should be preceded by “consisting of”. 
Claim Rejections - 35 USC § 102
Claims 1-7, 9-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lind (US 5,985,219).
With respect to claims 1, 10 and 11, Lind discloses a rack comprising (see Figs. 2 and 3): 
-a base 5, a top (top surface of tray 3) opposite the base along a vertical direction, a receptacle that extends from the top toward the base along the vertical direction, and a receiver element (sides of tray 3 that receive a retention clip illustrated in Figure 2) proximate the top, wherein the receptacle is sized to receive a sample collection unit 6 (see Fig. 3); and
-a retention clip for holding the sample collection unit 6 in the receptacle (see Fig. 2), wherein the retention clip comprises:
a) an engagement head 8 attached to the receiver element of the rack, the engagement head defining an outer surface (outer surface of ring 8 that contacts tray 3), the engagement head further comprising:
i) a bridge 8 that extends along the vertical direction, 
ii) an upper engagement member 10 extending from the bridge along a transverse direction that is perpendicular to the vertical direction, and 
iii) a lower engagement member 9 extending from the bridge along the transverse direction and spaced from the upper engagement member 10 so as to face the upper engagement member, wherein the upper engagement member 10 and the lower engagement member 9 attach the engagement head to the receive element (see Fig. 3); and 
b) a single curved tail 12 and 13 that extends from a lower end of the engagement head 8 and contacts the sample collection unit 6 when the sample collection unit 6 is placed in the receptacle (see Fig. 3), the curved tail having a free terminal end (bottom surface of ring 11 that corresponds to an extension of the curved tail),
wherein application of a force to the free terminal end deflects the free terminal end relative to the engagement head 8 (e.g. applying a large radial force to the ring 11 would deflect the free terminal end inwardly and outwardly); and
wherein the outer surface (see definition of “outer surface” above) of the retention clip does not project outwardly from the rack (see Fig. 3).
With respect to claims 2 and 12, the bridge includes a contact surface (outer surface of the downwardly elongated portion connected to hook 9) that extends from the upper engagement member 10 to the lower engagement member 9, wherein a portion (outer surface) of the first engagement member 10 and a portion (inner surface) of the lower engagement member 9 are substantially parallel to the contact surface.  
With respect to claims 3 and 13, the upper engagement member 10 includes a first flange (inner flange) and a first protrusion (outer flange) that extends from the first flange along the vertical direction toward the lower engagement member 9 (see Fig. 2).  
With respect to claims 4 and 14, the lower engagement member includes a second flange (downwardly elongated portion connected to hook 9) and a second protrusion (hook 9) that extends from the second flange along the vertical direction toward the upper engagement member 10.  
With respect to claim 5, the lower engagement member includes an inclined surface (outer surface of hook 9) that extends between the second flange and the second protrusion, wherein the inclined surface is angularly offset with respect to the contact surface (see Fig. 2). 
With respect to claim 6, the upper engagement member defines an upper-most surface, wherein no other portion of the retention clip extends above the upper-most surface along the vertical direction (see Fig. 2).  
With respect to claim 7, an upper portion 12 of the curved tail curves in a direction away (inwardly) from the upper and lower engagement members (see Figs. 2 and 3).  
With respect to claims 9 and 18, the retention clip is sufficiently elastic that application of sufficient force to the curved tail would deflect the curved tail from a curved configuration into a straightened configuration where the curved tail is substantially aligned with the vertical direction (see Fig. 3).   
With respect to claim 16, the curved tail includes a curved contact surface (see Fig. 3), wherein an entirety of the free terminal end is offset with respect to a vertical plane that extends through the upper engagement member 10 of the engagement head along the vertical direction (see Fig 3 illustrating the free terminal end situated inside of the receptacle, whereas an outer surface of the upper engagement member 10 is situated outside of the receptacle; hence they are vertically offset).  
With respect to claim 17, the rack further comprises a sample collection unit 6 positioned in the receptacle, wherein the curved contact surface is in contact with the sample collection unit 6 (see Fig. 3).  
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but it would be allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Lind discloses a retention clip for a test tube rack, as discussed above. However, Lind does not disclose the subject matter of claim 8. Based on the design of the Lind retention clip (see Figs. 2 and 3), the free terminal end of the curved tail is coplanar with the bridge 8 along the vertical direction. The subject matter of claim 8 is also not obvious in view of Lind because there is no motivation to modify the Lind retention clip to arrive at the claimed invention.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796